          Case 5:20-cv-00826-C Document 20 Filed 01/07/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

JOSEPH JACKSON,                               )
                                              )
                            Petitioner,       )
                                              )
              vs.                             )          No. CIV-20-826-C
                                              )
JIMMY MARTIN,                                 )
                                              )
                            Respondent.       )

                                          ORDER

       In accordance with the Tenth Circuit’s limited remand, the Court considers whether

Petitioner is entitled to a Certificate of Appealability (“COA”). In the appellate court,

Petitioner seeks review of the Court’s denial of his Petition for Writ of Habeas Corpus.

Because Petitioner is a state prisoner, 28 U.S.C. § 2253(c)(1)(A) requires that a Certificate

of Appealability be granted prior to consideration of his claims by the appellate court. See

Montez v. McKinna, 208 F.3d 862, 869 (10th Cir. 2000) (holding that § 2253(c)(1)(A)

requires a state prisoner to obtain a COA regardless of whether he is seeking relief under

§ 2254 or under § 2241). A petitioner is entitled to a COA only upon making a substantial

showing of the denial of a constitutional right. See 28 U.S.C. § 2253(c)(2). Petitioner

can make such a showing by demonstrating that the issues he seeks to raise are deserving

of further proceedings, debatable among jurists of reason, or subject to different resolution

on appeal. See Slack v. McDaniel, 529 U.S. 473, 484 (2000) (“[W]e give the language

found in § 2253(c) the meaning ascribed it in Barefoot [v. Estelle, 463 U.S. 880, 893

(1983)], with due note for the substitution of the word ‘constitutional.’”). “Where a
           Case 5:20-cv-00826-C Document 20 Filed 01/07/21 Page 2 of 2




district court has rejected the constitutional claims on the merits, . . . [ t]he petitioner must

demonstrate that reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong.”         Id.   Here, Petitioner has not made this

requisite showing. As Judge Erwin noted in the Report and Recommendation, Petitioner’s

has failed to state a valid 28 U.S.C. § 2241 claim. Accordingly, Petitioner will not be

granted a Certificate of Appealability.

       For the reasons stated herein, the Court finds Petitioner has failed to demonstrate he

is entitled to a COA. Accordingly, his Notice of Appeal (Dkt. No. 16), which is construed

as an Application for Certificate of Appealability, is DENIED.

       IT IS SO ORDERED this 7th day of January, 2021.




                                               2
